Citation Nr: 1701784	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  12-27 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to a rating in excess of 70 percent for service connected posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to December 1971.

These matters are on appeal from rating decisions dated in April 2010 and February 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

The Veteran testified before the undersigned Veterans Law Judge during a July 2016 Travel Board hearing.  A transcript of that hearing is associated with the claims file.  


FINDINGS OF FACT

1. The Veteran's PTSD does not result in total occupational and social impairment.  

2. The evidence of record demonstrates that the Veteran's PTSD renders him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 70 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.130, Diagnostic Code 9411 (2016).

2. The criteria for TIDU have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Assist and Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  The duty to notify has been met.  See April 2007, June 2008, March 2010 and April 2014 VCAA correspondence and July 2016 Travel Board Hearing transcript.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  Social Security Administration, VA Medical Center, and private treatment records have been obtained.  The Veteran has also been provided appropriate VA examinations, which are found to be adequate for rating purposes.  Neither the Veteran nor his attorney has challenged the adequacy of the examinations of record nor identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence.

II. Increased Rating for PTSD

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

VA updated the portion of the Schedule for Rating Disabilities covering psychiatric disorders to explicitly incorporate by reference the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5), American Psychiatric Association (2013), as well as to replace regulatory references to the Fourth Edition (DSM-IV) with references to DSM-5, effective August 4, 2014.  The Secretary of VA, however, has determined that DSM-5 does not apply to claims certified to or pending before the Board prior to August 4, 2014.  79 Fed. Reg. 45 ,093, 45,094 (Aug. 4, 2014).   The AOJ certified the Veteran's appeal to the Board well before that date.  Hence, DSM-IV is still the governing directive for this case.

The Veteran's service-connected PTSD has been evaluated as 70 percent disabling under Diagnostic Code 9411.  He seeks a higher rating.

Diagnostic Code 9411 indicates that PTSD should be evaluated under the general rating formula for mental disorders.  38 C.F.R. § 4.130.  According to the general rating formula, a mental disorder is rated 70 percent disabling when it results in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when the condition results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

Also relevant to the Board's analysis is the Global Assessment of Functioning (GAF) score assigned to the Veteran, which is a scale that indicates the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV); 38 C.F.R. § 4.130.  While the veteran's GAF score is not itself determinative of the most appropriate disability rating, the Board must consider it when assigning the appropriate disability rating for the veteran.  VAOPGCPREC 10-95 (1995), 60 Fed. Reg. 43186 (1995).

A GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 is defined as mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships.  Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).

If the disability has undergone varying and distinct levels of severity throughout the period on appeal, staged ratings may be assigned.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board notes it has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.  

The Veteran's spouse submitted a letter in July 2009 indicating that the Veteran's PTSD had worsened.  She indicated that he has trouble sleeping and is up all night until he goes to work.  She said he is withdrawn from her and thinks to himself a lot.  Although she tries to talk to him during dinner, he will answer her but then return to watching television.  He does not want to visit friends and would rather stay home, alone.  She noted that he is becoming more withdrawn from big family and friend gatherings.  He is more moody and snaps at her.  She also stated that he appears more nervous and depressed and never wants to go to church.  

The Veteran was afforded a VA examination in August 2009.  At this time, he reported that he had never been hospitalized for a mental disorder and that he was not undergoing current treatment for a mental disorder.  He stated that he had moderate to severe depression on a daily basis for the previous 6 years.  He described his marriage as "rough" and said that he yells at his wife often and complains about pretty much anything.  He said that he and his wife rarely sleep together anymore because he is afraid to hurt her.  The Veteran indicated that he has three (3) sons that "tolerate him" but that he blows up at his sons, as well.  He said he does not have much of a relationship with his grandchildren.  He denied social relationships, stating he stays by himself.  He built himself a small shop behind his house where he spends most of his time.  He said he paints and does some carpentry.  He denied a history of violence.  

On observation, the Veteran was clean, neatly groomed, and appropriately dressed.  His speech was hesitant and soft and his attitude was guarded.  His affect was flat and he had an anxious, depressed, and dysphoric mood.  He was alert and oriented and he denied delusions.  He understood outcome of his behavior and insight was intact.  The Veteran did not endorse inappropriate behavior and denied hallucinations.  He also denied obsessive/ritualistic behaviors.  The Veteran reported panic attacks on a daily basis.  He denied homicidal and suicidal thoughts, had fair impulse control, and the ability to maintain minimum personal hygiene.  His memory, both immediate, recent, and remote, were normal.  The examiner noted that the Veteran has impaired social and family relationships.  The Veteran described a short temper, social isolation, poor family interactions, and poor social interactions at work.  He stated he gets into frequent arguments at work.  At the time of the examination, the Veteran was employed as a heavy equipment operator for the previous 5 to 10 years.  He denied losing any time for work due to his PTSD in the previous 12 months.  The examiner assigned a GAF score of 40 and found that the Veteran has total occupational and social impairment due to PTSD signs and symptoms. 

A December 2009 assessment report from S.C., PhD notes that the Veteran reported that he is always angry, edgy, and irritable.  He stated that he is always mad at people at work and none of his coworkers want to work with him because he is so angry.  His bosses have talked to him several times about his temper.  He indicated that he is pushy and demanding because he wants things done properly and immediately.  He stated that he has never been fired and that he has been working in his current position for 10 years.  He reported nightmares every night and stated the longest he sleeps is 2 hours, medication does not help.  He said that he jumps if there is a loud noise and then he will be in a bad mood for several hours.  He denied any social life, stating that if he goes to family functions, he only stays about 20 minutes and then has to leave.  He reported intense flashbacks and cries every day reflecting on his memories from service.  He avoids news programs about the war and cannot watch war movies.  He said when he is not at work, he will stay by himself in his garage because he "needs to be away from people."  He said he has panic attacks every so often.  A GAF of 45 was assigned.  

During a VA examination in April 2010, the examiner identified depression as a part of the Veteran's PTSD. The Veteran reported that he was undergoing individual psychotherapy for mental disorders.  He stated that he was on medications but found them to be too disruptive of his work and not helping much.  He found that therapy was very helpful.  He reported working full time but finding it increasingly difficult to keep up with the younger men.  

On observation, he was noted to be clean, neatly groomed, and appropriately dressed.  His attitude toward the examiner was cooperative, friendly, and attentive.  His affect was constricted and flat and his mood was described as hopeless, depressed, and dysphoric.  His attention and orientation were intact.  He denied delusions and his judgment and insight were intact.  He noted sleep impairment and visual hallucinations.  He did not have inappropriate behavior.  He denied obsessive or ritualistic behavior, panic attacks, and homicidal and suicidal thoughts.  His impulse control was good and he did not have any episodes of violence.  He was able to maintain minimum personal hygiene.  His focus repeatedly returned to Vietnam and he described intrusive and disruptive processes and persistent sleep disruptions.  He indicated that hard work is the best coping strategy for him.  He said he loves to go fishing, but is unable to go alone because the memories "come back".  His memory was intact.  He noted that he has decreased concentration at work and increased irritability with some verbal altercations with his boss.  The examiner noted that the Veteran's PTSD was severe and chronic.  A GAF score of 50 was assigned.  The examiner commented that the Veteran was functioning at least adequately at work, has an excellent relationship with his children and grandchildren, and maintains a mutually respectful and loving marriage even though his irritability and emotional withdrawal can be stressful to the marriage.  The examiner found that the Veteran had reduced reliability and productivity due to his PTSD symptoms.  

During a VA in January 2011, the Veteran was described as alert, active, well-oriented, cooperative, and neatly and appropriately dressed.  He made good eye contact and his thought process was logical, coherent, and relevant.  He described his relationship with his wife of 41 years as good and stated that he and his wife travel to visit their 2 sons "a lot."  He indicated that he has one friend that comes over to his house every Thursday and they talk.  He also stated that he has 1 son who lives nearby who he sees once a week and does work on his house.  He indicated he does not do much by way of leisure activities, just works around his house.  He said he does work at his mother's house.  His affect was constricted and his mood was anxious and depressed.  He endorsed sleep impairment and denied hallucinations.  He did not have inappropriate behavior or obsessive/ritualistic behavior.  He denied panic attacks, suicidal or homicidal ideation, and episodes of violence.  He had good impulse control and the ability to maintain minimum personal hygiene.  He stated he has difficulty staying focused and is bothered by intrusive thoughts, including sights, sounds, and smells.  His memory was normal.  The Veteran reported leaving his job in the previous year because he had difficulty concentrating and he was fearful that he would make a mistake and injure someone.  A GAF score of 50 was assigned.  The examiner noted that the Veteran's PTSD caused deficiencies in most areas.     

An April 2011 psychological assessment report from S.C., PhD indicates that the Veteran is unemployable as a result of his PTSD.  She indicated that the Veteran admitted to obsessive compulsive features and acknowledges that if he sees something wrong, he reacts by blowing up and telling people off.  Although they wanted to make him a foreman, he turned the position down because he thought he could not handle the stress or responsibility.  The Veteran stated that his PTSD symptoms have gotten worse, as he is becoming more irritable with less patience.  He has no social life, does not go to church, and no longer attends family functions.  He cannot make small talk with other people.  He endorsed significant sleep disturbance.  He noted that he is treated every 3 months in therapy.  He has extremely vivid combat nightmares and sleeps by himself on a recliner in a separate room from his wife.  He indicated that he no longer works in his shop and he only went to his son's house twice in the previous year to work.  He visits his mother every week or 2 to check on his mother.  He reported panic attacks on a daily basis and worsening depression.  He said he feels sad, hopeless, and like things will never get better, often found crying.  He said that his wife is the "only thing that keeps him going" and that she has to remind him to take care of his personal hygiene.  S.C. assigned a GAF score of 38.  She noted that his PTSD symptoms have intensified since he stopped working in June 2010.  His employer initially placed him on short term disability but it was rolled over to long term disability.  

A January 2012 psychological assessment report from S.C., PhD indicates that the Veteran does not keep busy around the home and does not visit his family.  He said that he will sometimes go to his son's house to help with a specific task but will not hang around and visit.  He also said that he seldom travels to visit his other sons, maybe 2 or 3 times a year.  Further, he is avoidant during these visits and even avoids his own grandchildren.  He will not go to a store or any social event.  The Veteran's spouse said he will wash his car once a month.  Further, S.C. noted that the Veteran's marriage is strained because of the Veteran's anger and irritability and only survives because the wife has adapted to the Veteran's isolative and avoidant style.  The Veteran reported compulsive checking of doors and windows, though he has motion detector lights and an alarm system.  If they go to the store, he will sit in the car while his wife shops.  He avoids church and cries when talking about how depressed he is.  He endorses suicidal ideation.  He stated that when his grandchildren come by the house, he does not want to visit and minimizes his interactions with them, instead going into his shop to avoid close contact.  He does not interact with anyone.  A GAF score of 38 was assigned.    

VA treatment notes from May 2012 indicate that the Veteran "continues to do well" and his mood was good.  He noted that he stopped working because of increased PTSD symptoms but did household chores and projects to stay busy at home.  He admitted to passive suicidal ideation but denied active plan or intent.  His dress, hygiene, and behavior were appropriate.  His mood was moderately depressed, thought process linear, and his thought content and speech were unremarkable.  A GAF score of 55 was assigned.  

Treatment notes from November 2012 indicate that the Veteran's spouse reported that he was so depressed that she had to drive him to the clinic to keep his appointment.  She stated that he has been more irritable and agitated and that she has to remind him to bathe.  The Veteran reported having some "really bad nights" and that he would prefer to isolate himself at home than go out for the holidays.  The Veteran was described as alert and oriented with a depressed mood and blunted affect.  He has good family support.  The examiner noted that the Veteran's symptoms have begun to interfere with his daily functioning.  A GAF score of 55 was assigned. 

In January 2013, the Veteran reported that he was having good and bad days and continued to struggle with nightmares and flashbacks.  He was described as alert and oriented with a dysthymic mood and constricted affect.  He denied active and passive suicidal ideations.  He has good support from his family and fair insight and judgment.  A GAF of 55 was assigned.  

In May 2013, the Veteran reported that he was doing quite well and that his sleep was fair, stating he gets a total of 6 hours a night.  He reported frequent nightmares of his combat experiences.  He continues to live with his wife and retired as a heavy equipment operator due to increased PTSD symptoms.  He does household chores and projects and stays busy at home.  He was alert and oriented with appropriate dress, hygiene, and behavior.  His mood was moderately depressed, thought process was linear, and his thought content and speech were unremarkable.  A GAF score of 55 was assigned. 

In November 2013, the Veteran reported having good and bad days but stated he was feeling better since starting PTSD treatment.  He said that he does not break down as often and that things are better at home.  The Veteran stressed the importance of family and said they are his number one priority.  The Veteran was observed to be alert and oriented.  His mood was euthymic and his affect congruent.  He denied active and passive suicidal ideations.  His thoughts were logical and goal directed with good insight and judgment.  A GAF score of 55 was assigned.  

In March 2014, the Veteran reported that he had a rough couple of months.  He said he lost a best friend to cancer 3 weeks prior and the weather was bringing him down.  He was observed to be alert and oriented. His mood was euthymic and his affect congruent.  He denied active and passive suicidal ideations.  His thoughts were logical and goal directed.  He was noted to have good support from his wife and 3 adult children.  A GAF score of 55 was assigned.  

In April 2014, the Veteran stated that things were going well.  He said that his wife and kids have seen the difference since he started attending therapy.  He said things at home were good and that he saw his children at Easter.  He stated he and his wife would be traveling to Albuquerque at the end of May to attend their granddaughter's high school graduation.  Although he reported good and bad days, he said he had a good past couple of weeks.  The Veteran said the quality of his sleep depends on the day he has had but he thinks the medications help.  The Veteran was observed to be alert and oriented.  His mood was euthymic and his affect congruent.  He denied active and passive suicidal ideations.  His thoughts were logical and goal directed with good insight and judgment.  He was noted to have good support from his wife and adult children, "with whom he is especially close."  

In December 2014, the Veteran reported sleep on and off and awakening frequently at night.  When he wakes during the night, he checks all locks.  He has frequent nightmares.  He reported doing household chores and projects to keep busy at home.  He admitted to passive suicidal ideation, but denied active ideation, plan, or intent.  His speech was clear, eye contact good, and mood and affect mellow with a slightly restricted range.  His thought process was linear and his attention, concentration, and insight and judgment were good. 

In May 2015, the Veteran said that he has nightmares almost every night and sleeps in intervals.  He did household chores and projects to stay busy at home.  He was well groomed, dress appropriately, and cooperative.  His speech was clear with good eye contact and a slightly restricted range for mood and affect.  His thought process was linear and his attention, concentration, and insight and judgment were good. 

In February 2016, the Veteran reported that his mood has been "alright" and stated that he thought he was doing pretty good.  He said his nightmares fluctuate.  He continued to live with his wife and keeps busy with household chores and projects.  He denied suicidal and homicidal ideation.  He appeared to be well groomed and dressed appropriately and was cooperative.  He was alert and oriented with clear speech and good eye contact.  His mood and affect were slightly restricted but his thought process was linear and his attention and concentration were good.  His insight and judgment were also good.  He had strong family support.  

During the VA hearing in July 2016, the Veteran and his spouse testified that he is unable to work due to his PTSD symptoms.  The Veteran's spouse noted that she hangs in there but the relationship is strained.  He said he has a good relationship with his 3 sons, and even sees one of them every 2 months.  He does not see his grandchildren that often.  The Veteran said that he does not like to go to church but his spouse said that they will occasionally go out to eat when she tells him she needs to get out of the house.  She said that friends rarely come over and he never wants to go see them.    

In August 2016, the Veteran reported that his mood has been "crazy."  He said that he has been traveling a lot and that his medication helps him sleep.  He appeared to be well groomed and dressed appropriately and was cooperative.  He was alert and oriented with clear speech and good eye contact.  His mood and affect were slightly restricted but his thought process was linear and his attention and concentration were good.  His insight and judgment were also good.  The Veteran reported hallucinations and said he had strong family support.  

Based on the above, the Board finds that the criteria to support the assignment of a 100 percent schedular rating have not been met.  The Veteran clearly experiences social impairment.  However, the totality of the evidence of record fails to demonstrate total social impairment.  The Veteran maintains a relationship with his wife of over 40 years and children, at one point calling family the most important thing in his life and regularly indicating that he has a strong support system.   He has a history of engaging in weekly visits with a friend.  Consideration has been given to the August 2009 finding that the Veteran had total social impairment.  There is no evidence to support that finding, however.  Even records from that time period show that he had relationships, albeit strained, with his wife and children.  Indeed, while the evidence of record demonstrates significant impairment in occupational and social functioning, the treatment records and multiple VA examination reports were not indicative of the total social impairment that is required for a 100 percent rating.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2016).  The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The record shows that the manifestations of the disability are contemplated by the schedular criteria.  There is no indication from the evidence of record that the Veteran has had frequent hospitalizations or frequent emergency treatment for his PTSD.  While the Veteran has not worked since 2010, the issue of entitlement to a TDIU has been addressed separately.  Overall, there is no indication that the average industrial impairment from the disability would be to such a degree as to warrant the assignment of a higher disability rating than that granted herein.  Accordingly, the Board finds that referral for extra-schedular consideration is not warranted.  38 C.F.R. § 3.321(b)(1) (2016); Thun v. Peake, 22 Vet. App. 111 (2008).

III. TDIU

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340 , 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

A Veteran may be awarded TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service connected condition and advancing age, which would justify a TDIU due solely to the service connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

The Veteran is currently service-connected for PTSD (assigned a 70 percent disability rating); residuals of prostate cancer (assigned a 20 percent disability rating); scars of the neck, left shoulder, and right leg (noncompensably rated); scar of the right hand (noncompensably rated); and erectile dysfunction (noncompensably rated).  His combined disability rating is 80 percent.  He accordingly meets the schedular requirements for TDIU.  See 38 C.F.R. § 4.16(a).  

The Veteran's previous work history includes working as a police officer, a miner, in construction, and with heavy equipment.   

The Veteran regularly reported that his PTSD symptomatology interferes with his ability to concentrate, with depression and anxiety preventing him from settling down.  Additionally, he has difficulty interacting with others, especially coworkers who found him difficult to work with.  He even reported being disciplined by his boss for his temper.  The record also reflects that he mostly stays in his house, avoiding social functions and family gatherings, and does not like to be around people so will even go to his shop when family members visit.  Regular intrusive nightmares prevent adequate sleep and impede concentration.  His lack of concentration eventually contributed to him retiring from his most recent position working with heavy equipment in 2010.  The Board finds that the Veteran's reports are both competent and credible.  

In the Board's view, it is abundantly clear that the Veteran's social and occupational functioning is significantly impaired.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) ("applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  His PTSD symptomology causes him to be difficult to work with and to lose concentration.  It is highly unlikely that he would realistically be able to obtain and maintain gainful employment, in either a physical or sedentary capacity.  Accordingly, the Board finds that TDIU is warranted.

Issuance of a TDIU in turn raises the issue of entitlement to special monthly compensation (SMC).  In that regard, the Board has considered the decision of the Court in Bradley v. Peake, 22 Vet. App. 280 (2008).  In Bradley, the Court held that SMC might be warranted when a separate award of a TDIU rating, predicated on a single disability (perhaps not ratable at the schedular 100 percent level), is considered together with another disability separately rated at 60 percent or more.  See 38 U.S.C.A. §1114(s); see also Buie v. Shinseki, 24 Vet. App. 242, 250 (2011).

The Board does not find that an SMC rating is warranted.  Here, the Veteran does not have another disability separately rated as 60 percent or more for the entirety of the appeal period.  Moreover, the record does not contain an indication that the Veteran has been rendered housebound.  Rather, the record reflects that he traveled to homes of relatives, therapy sessions, and other locations throughout the pendency of the appeal.  As such, the concerns addressed in Bradley and Buie are not present, and the Board needs not further address whether SMC ratings are warranted during the pendency of the appeal.


ORDER

Entitlement to a rating in excess of 70 percent for service-connected PTSD is denied.

Entitlement to TDIU is granted, subject to the statutes and regulations governing the payment of monetary awards.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


